483 S.E.2d 588 (1997)
267 Ga. 847
GREEN
v.
The STATE.
No. S97A0471.
Supreme Court of Georgia.
April 14, 1997.
*589 Stanley C. House, Augusta, for Jerome A. D. Green.
Daniel J. Craig, Dist. Atty., Deborah Lynn Gale, Asst. Atty. Gen., Michael J. Bowers, Atty. Gen., Paula K. Smith, Senior Asst. Atty. Gen., Department of Law, Atlanta, Charles R. Sheppard, Asst. Dist. Atty., Augusta, for the State.
FLETCHER, Presiding Justice.
A jury convicted Jerome Green of malice murder in the shooting death of Johnny Walker and aggravated assault in the shooting of Khalid Franklin.[1] The jury also convicted Green of two firearms counts. He appeals contending that the evidence was not sufficient to authorize the verdict. Because the testimony of two eyewitnesses and Green's incriminating statement to a third witness were sufficient evidence, we affirm.
The evidence at trial showed that on June 27, 1993, Walker, Franklin and Bernard Collier were stopped at a Hess station to make a phone call when Green, and three of his friends, Sharif Smith, Mark Mosby and Lorenzo Hightower, started an argument with them. When Hightower started making threats, Walker, Franklin and Collier left. Mosby then drove Green home so Green could get his gun and car. Green returned to the Hess station in his car with Hightower. Walker and his friends also returned and asked Green and his friends if everything was okay between them and they answered yes. When Walker and his friends left the station, however, Green followed them in his car. Green came upon Franklin and Walker as they were leaving an apartment complex, after having dropped Collier off. Hightower testified that Green told him "I'm going to show you how to knock somebody off." As Green drove past Franklin's car, he shot into the car. The bullet grazed Franklin's head and then hit Walker in the head. Franklin drove away and Green followed him for a while, but then stopped and signaled to Mosby and Smith, who were following in another car. Smith testified that Green said that he had shot into the other car and thought he hit someone. Green later threatened Hightower if he told the truth. Both Franklin and Hightower identified Green as the shooter. Green testified that he was at home when the shooting occurred. After reviewing the evidence in the light most favorable to the jury's determination of guilt, we conclude that a rational trier of fact could have found Green guilty of the crimes charged beyond a reasonable doubt.[2]
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The crimes occurred June 27, 1993. Green was indicted on November 2, 1993. On March 8, 1996 a jury found him guilty of malice murder, felony murder, aggravated assault, possession of a firearm during the commission of certain crimes, and possession of firearm by a first offender probationer. The trial court imposed a life sentence for malice murder, a twenty-year consecutive sentence for aggravated assault, and a five-year consecutive sentence for each of the firearms counts. Green filed a motion for new trial on May 15, 1996, which the trial court denied on October 31, 1996. Green filed a notice of appeal on November 4, 1996 in the court of appeals. The appeal was transferred to this court on December 11, 1996 and the case was docketed in this court on December 13, 1996. The case was submitted for decision without oral argument on February 3, 1997.
[2]  Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).